DETAILED ACTION

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant states that prior to the present application that the claimed modes are activated based on respective enabling flags and this application simplifies the signaling by only allowing one coding mode in the set to be enabled at a time.  The examiner agrees but the prior art obviously discloses this concept.  Xu discloses the prior method of signaling usage flags for each of the modes.  However, Park does disclose obtaining a single prediction mode information when the merge flag is enabled.  Therefore, this present application is applying something that has already been performed (i.e. only using a single prediction mode per block) with the new upcoming modes described in Xu.
Furthermore, Shen in the pertinent art section further describes one mode per block per HEVC standard (para. 0064).  Therefore, this also shows that the HEVC standard (which comprises additional not relied upon NPL documents) already incorporates a single prediction mode per block.
Applicants argument directed to Xu not describing the MRLP mode is not persuasive.  Xu discloses another coding tool such as multi-hypothesis prediction in para. 0127.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (herein after will be referred to as Xu) (US 20200128266) in view of Park et al. (herein after will be referred to as Park) (US 20100239002).

Regarding claim 1, Xu discloses an electronic apparatus comprising: 
a video decoder circuit configured to perform operations comprising:  [See Xu [Fig. 6] Decoder.]
receiving data for a block of pixels from a bitstream to be decoded as a current block of a current picture of a video; [See Xu [Fig. 6] Decoder receives coded video sequence.  Also, see Fig. 7, operating on a current block.]
the set of coding modes including at least a first coding mode that generates a first prediction of the current block according to a modified merge candidate obtained by applying an offset on a merge candidate, a second coding mode that generates a second prediction of the current block by combining an inter-prediction of the current block and an intra-prediction of the current block, and [See Xu [0163] Usage flags are signaled for NCC inter coding tools (defined in para. 0155) (such as TPM).  Also, see 0135, Special merge modes such as MMVD, triangle partitions and intra-inter mode.]
a third coding mode that generates a third prediction of the current block according to an intra prediction mode and an index selecting an intra prediction reference line from multiple intra prediction reference lines; [See Xu [0127] Another coding tool is multi-hypothesis prediction which combines one intra prediction and one merge indexed prediction.]
Xu does not explicitly disclose
parsing one or more first syntax elements from the bitstream, the one or more first syntax elements being indicative of enabling a selected coding mode in a set 
enabling the selected coding mode and disabling all other coding modes in the set of coding modes in response to the parsed one or more first syntax elements, wherein the all other coding modes in the set of coding modes are disabled without parsing syntax elements for the all other coding modes in the set of coding modes; and 
decoding the current block by using the selected coding mode and bypassing the all other coding modes in the set of coding modes. 
However, Park does disclose
parsing a first syntax element from the bitstream, the first syntax element being indicative of enabling one coding mode in a set of coding modes, only coding mode in the set of coding modes being enabled for the current block, and [See Park [0164] A single prediction mode information corresponding to the block is obtained (C5 in syntax 1 on Pg. 9) when merge flag is enabled (in combination with the specific special merge modes in Xu).]
enabling the one coding mode and disabling all other coding modes in the set of coding modes in response to the parsed first syntax element, wherein the all other coding modes in the set of coding modes are disabled without parsing syntax elements for the all other coding modes in the set of coding modes; and [See Park [0164] A single prediction mode information corresponding to the block is obtained (C5 in syntax 1 on Pg. 9) when merge flag is enabled (in combination with the specific special merge modes in Xu).  In other words, this limitation is using one merge mode with one syntax element for a block since based on applicant’s specification the non-used merge modes are not signaled and therefore are not parsed at the decoder (which is also supported in the encoder claim 7).]
decoding the current block by using the one coding mode and bypassing the all other coding modes in the set of coding modes.  [See Park [Fig. 2] Video decoder (using the single prediction mode for a block as cited in the limitation above) (in combination with the specific special merge modes in Xu).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Xu to add the teachings of Park, in order to improve upon the signaling of the usage flags for enabling/disabling special merge modes/NCC inter coding tools in Xu by decreasing the amount of information that needs to be signaled in response to an enabled merge flag.  This will improve upon bandwidth reduction.

Regarding claim 7, see examiners rejection for claim 1 which is applicable and analogous for the rejection of claim 1.  Furthermore, Xu discloses
a video encoder circuit configured to perform operations comprising:  [See Xu [Fig. 5] Video encoder.]

Regarding claim 8, see examiners rejection for claim 1 which is applicable and analogous for the rejection of claim 1.  

wherein the set of coding modes further includes a fourth coding mode that generates a fourth prediction of the current block by combining a first inter-prediction for a first portion of the current block and a second inter-prediction for a second portion of the current block.  [See Xu [0163] Usage flags are signaled for NCC inter coding tools which lists four different modes.  Also, see 0135, Special merge modes such as triangle partitions.]

Regarding claim 11, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 11.

Regarding claim 12, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 12.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20200128266) in view of Park (US 20100239002) and in further view of Liu et al. (herein after will be referred to as Liu) (US 20180332284).

Regarding claim 3, Xu (modified by Park) disclose the apparatus of claim 1.  Furthermore, Xu does not explicitly disclose
wherein the intra-prediction for the second coding mode is generated by using only one reference tier that is a nearest reference tier for the current block.

wherein the intra-prediction for the second coding mode is generated by using only one reference tier that is a nearest reference tier for the current block. [See Liu [0050] Intra-prediction modes are limited to accessing a primary reference line, which is a reference line positioned closest to the block.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Xu (modified by Park) to add the teachings of Liu, in order to reduce signaling overhead related to intra-prediction based on multiple reference lines and increase compression in video coding systems [See Liu [0050]].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20200128266) in view of Park (US 20100239002) and in further view of Xu et al. (herein after will be referred to as Xu ‘334) (US 20200120334).  

Regarding claim 9, Xu (modified by Park) disclose the apparatus of claim 1.  Furthermore, Xu does not explicitly disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block.
However, Xu ‘334 does disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block.  [See Xu ‘334 [Fig. 12] Triangular partition mode using weighted average between overlap diagonal portion of the block (also supported in prov. 62743933 Fig. 4.)
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Xu (modified by Park) to add the teachings of Liu, in order to evidence the upcoming triangle partition mode (which is silent) in the Xu reference.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen (US 20120106640) – para. 0064 – HEVC uses only one prediction mode per block.
Chen (US 20170013276) – para. 0011 – IC_flag is conditionally sent depending of merge flag.  If ic_flag is not sent in merge mode, ic_flag is inferred to be 0.
Zhang (US 20210029372) – para – 0419 – TPM is automatically disable without TPM usage flag signalled.
Liu (US 20210289216) – para. 0294 – flags related to intra/inter prediction, triangle prediction and MMVD are not signalled.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.